ON PETITION FOR REHEARING.
Counsel for appellant urges with great earnestness that we have misconstrued the statutes regulating redemptions. Reduced to its ultimate analysis, his claim is that, while a third mortgagee is a redemptioner as to a fourth mortgagee, he is not a redemptioner as to a second mortgagee. This distinction is purely *290fanciful. It finds no support in the statute. A redemptioner is therein defined. Every person having a lien by judgment or mortgage on the property is a redemptioner. Section 5540. This embraces a third, as well as a second mortgagee. There is no such classification in the statute as redemptioners absolute and relative redemptioners,' — those who are redemptioners with respect to one class of persons, but are hot redemptioners with reference to another class. All persons who are redemptioners at all are redemptioners as to the whole world. A third mortgagee is, therefore, as much a redemptioner with regard to a second mortgagee as with respect to a fourth mortgagee. He is a .redemptioner as to every one. The statute allows him to redeem the moment the sale is effected. Section 5542, Rev. Codes. If the property “is so redeemed by a redemptioner,” another redemptioner has only 60 days after the last redemption in which to make his redemption. The words “is so redeemed by another redemptioner” refer to a redemption by a third as well as one by a second, mortgagee. The shorter redemption period is applicable in every case in which a redemption from the purchaser is effected by a redemptioner, whatever the rank of such a redemptioner’s-lien may be. If a third mortgagee redeems the property, it has been redeemed by a redemptioner. If not, by whom has it been redeemed? There are only two classes of persons entitled to redeem, i. e. the mortgagor and redemptioners. If a third mortgagee is not a redemptioner, then he is not entitled' to redeem at all. Would this be claimed? That he may redeem as soon as the sale is completed cannot be successfully controverted. That he must redeem as a redemptioner is likewise true. When he does redeem, the property has been redeemed by a redemptioner. When it has been redeemed by a redemptioner, the explicit language of the statute is that another redemptioner (and a second mortgagee is another redemptioner) has only sixty days after such redemption to redeem. But it is urged that the second piortgageehas no notice of a third mortgage. This, in a restricted sense, is true. But we fail to discover what bearing it has *291upon the construction of the statute involved. The legislature has full control over the subject of redemption from execution and mortgage sales. It may declare that all rights shall be divested by the sale, or it may accord to the parties interested in the property any indulgence which appears to it to be wise. The right to redeem after sale is a matter of favor, and the lawmaking power may prescribe the terms on which such privilege shall be enjoyed. It may declare that in a certain contingency the redemption must be made within a particular period of time, and that in a certain other contingency it must be effected within another prescribed period. This is precisely what our statute has done. ' Nor have we any right to overthrow the express provisions of the redemption law because to us it may seem to be an impolitic enactment. If any redemptioner suffers loss, it is because of inattention to his own affairs. The meaning of the statute is as plain as the use of language can make it. It declares that, while all parties shall have a full year to redeem from the purchaser, and while the judgment debtor or mortgagor shall have the same period to redeem from any one, a redemptioner shall have only 60 days after the last preceding redemption to redeem from another redemptioner. It notifies the redemptioner that one who takes a lien subject to such redemptioner’s lien has the right to redeem from the purchaser, and that after such redemption the time for redemption by a prior incumbrancer is limited to 60 days. It therefore informs him that there is a possibility of a redemption by later incumbrancers, and that he must govern his conduct accordingly. The statute requires a notice of redemption by such later incumbrancer (as well as of all other redemptions) to be filed in a public office, and made a public record. Section 5543, Rev. Codes. The public notice of a redemption which a redemptioner receives as to a redemption by a subsequent incumbrancer is the only public notice which he is given of a redemption by a prior incumbrancer. A redemptioner has the same notice of a redemption by an incumbrancer who is behind him as by an incumbrancer who is ahead of him. Whether *292he has actual or constructive notice of the lien which is inferior to his own is immaterial. The only matter in which he is interested is whether there has been a redemption by a redemptioner. The existence of other liens on the property does not affect him the least. The only thing which can affect his rights as a redemptioner is an actual redemption of the property by another redemptioner. The same examination of a public record which will enable him to ascertain whether an incumbrancer ahead of him' has redeemed will disclose the fact of a redemption by an incumbrancer whose lien is later than his, if such a redemption has been made. The fallacy of the argument of counsel for appellant lies in the false assumption that notice of the existence of an incumbrance on the property is of any moment whatever. The only notice which the law contemplates that the redemptioner shall have is notice of the fact of a redemption by another redemptioner. This notice is given in precisely the same'way when the redemptioner who redeems holds an inferior as when he holds a lien superior to the one held by the person for whose benefit the notice is given. We regard this statute as clear in its meaning as any legislation We have ever been called upon to interpret.. The petition for a rehearing is denied.
(69 N. W. Rep. 692.)
All concur.
Note — See Ch. 121, Laws 1897.